On this appeal from a judgment of conviction rendered February 23, 1971, a notice of appeal was not filed until September 29, 1971. An appeal from a judgment of conviction must be taken within 30 days after the judgment was rendered. (Code Crim. Pro., § 521; CPL 460.10.) CPL 460.30 now permits an appellate court to extend the time for appeal under certain circumstances if the procedure provided for in that section is followed. Under the circumstances, defendant’s application for poor person relief must be denied at this time without prejudice to a renewal, if, and when, defendant successfully obtains an extension of time to appeal pursuant to an application under CPL 460.30. Concur — Stevens, P. J., McGivern, Murphy, Capozzoli and Macken, JJ.